Citation Nr: 0514781	
Decision Date: 06/01/05    Archive Date: 06/15/05	

DOCKET NO.  03-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from March 1960 until 
March 1990.  The veteran did not serve in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs which denied the veteran's claim for service 
connection for cancer of the prostate.  The veteran testified 
at a Travel Board hearing held at the RO in February 2005 in 
connection with his appeal.  A transcript of the hearing was 
prepared and is of record.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for hypertrophy of the 
prostate with history of hematospermia, evaluated as 
noncompensably disabling; diabetes mellitus, evaluated as 
20 percent disabling; hypertension, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
10 percent disabling.  

2.  Prostate cancer was not incurred in or aggravated by 
active military service, may not be presumed to have been 
incurred in active military service, is not proximately due 
to or the result of a service-connected disability, and was 
not aggravated by a service-connected disability.  





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
prostate cancer on a direct, presumptive, secondary bases, or 
on the basis as aggravated by a service-connected disorder, 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in July 2003, which complied with the content requirements of 
a VCAA notice.  The July 2003 VCAA letter informed the 
veteran concerning the information and evidence necessary to 
substantiate his claim for service connection for prostate 
cancer.  The letter explained to the veteran which 
information or evidence it needed from him and what he could 
do to help with the claim.  The RO informed the veteran that 
it would help him obtain private treatment records if he 
completed Release of Information forms that would enable the 
RO to obtain such records on his behalf.  Copies of the forms 
were enclosed.  The letter explained the entitlement criteria 
for an award of service connection and explained the evidence 
necessary to support the claim.  The RO advised the veteran 
as to what VA would do to assist him in the development of 
the evidence to support his claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA - the veteran 
was advised that evidence which would substantiate his claim 
would include all competent evidence bearing upon the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  .  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini II since it was issued after the 
initial adjudication of the claim.  However, in Pelegrini II 
the United States Court of Appeals for Veterans Claims 
(Court) left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  First, the requisite notifications 
were ultimately provided to the veteran before the transfer 
and certification of the case to the Board, and the veteran 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

The record also reflects that during prior to his testimony 
adduced at the Travel Board hearing of February 11, 2005, the 
veteran was specifically advised of what evidence would 
substantiate his specific claim of service connection for 
prostate cancer.  Prior to the hearing and upon colloquy with 
the Acting Veterans Law Judge,  he (the veteran) advised that 
he could obtain a statement from his treating physician that 
would link the veteran's service-connected hypertrophy of the 
prostate with the diagnosed prostate cancer.  Stuckey v. 
West, 13 Vet. App. 163, 195 (1999); Constantino v. West, 12 
Vet. App. 517 (1999) ((Relative to the regulatory duty of 
hearing officers under 38 C.F.R. § 3.103(c)(2), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    

Although the veteran was afforded a period of 30 days to 
provide this statement, the veteran advised VA by letter 
dated February 25, 2005 that he had nothing further to add to 
the record, and that he desired that his appeal be reviewed.  

Thus, it cannot be doubted that the veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the veteran.  

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  A VA 
examination has been performed in connection with the claim 
and a medical opinion has been obtained.  The Board is not 
aware of additional VA or private medical evidence that is 
not of record and for which reasonable procurement efforts 
have not been made.  For these reasons, the Board concludes 
that a current examination would serve no useful purpose and 
that VA has fulfilled the duty to assist the veteran in this 
case.  


The Merits of the Claim

The veteran contends that his cancer of the prostate is 
related to his service-connected prostatic enlargement.  He 
testified at his hearing that an enlarged prostate was first 
found during the late 1980's on an over-40 physical 
examination in service.  He related that after service 
connection was awarded for an enlarged prostate, his PSA was 
monitored every 6 months and continued to elevate until it 
reached a point where his doctors recommended that he have 
the biopsy that revealed the cancer.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law provides that service connection may be established 
for disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 2002).  If the disability 
is not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including malignant tumors, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive, or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

The record is devoid of any competent medical nexus between 
the veteran's service (or, the service-connected prostatic 
hypertrophy) and prostate cancer.  First, the veteran's 
service medical records contain no reference to abnormality 
of the prostate.  On examination for retirement, the prostate 
was firm without nodules.  At a VA examination in June 1990 
the veteran reported a history of hematospermia on 
ejaculation.

In October 1990, the RO granted service connection for 
hypertrophy of the prostate with history of hematospermia.  
At the present time, service connection is also in effect for 
diabetes mellitus, evaluated as 20 percent disabling, 
hypertension, evaluated as 10 percent disabling, and 
bilateral hearing loss, evaluated as 10 percent disabling.

VA medical records show that in January 2000 the veteran 
underwent a biopsy of the prostate which showed cancer.  In 
October 2000 a radical retropubic prostatectomy with pelvic 
lymph node dissection was performed.  

The veteran's claim for service connection for prostate 
cancer was received in February 2000.  In May 2003, a VA 
physician, in response to an RO request, provided a medical 
opinion that it was less likely than not that the service-
connected benign prostatic hypertrophy and hematospermia were 
associated with the subsequent development of prostate 
cancer.  The examiner stated that he was not aware of any 
scientific evidence that suggested a known association 
between benign prostatic hypertrophy and hematospermia and 
the later development of prostate cancer.  

The veteran does not contend, and the evidence does not 
suggest, that prostate cancer was present during the 
veteran's lengthy period of active service that ended in 
March 1990 or that it was manifest within one year after 
discharge from service.  The veteran has offered no expert 
medical opinion from a medical professional to that effect.  
Consequently, the veteran does not qualify for an award of 
service connection on a direct basis or under the statutory 
one-year presumption of service incurrence that applies to 
various chronic diseases, including prostate cancer and other 
malignancies.  

The law contains a presumption that prostate cancer, among 
other statutorily-enumerated disorders, is related to 
exposure to herbicides in service if manifest at any time 
after service in Vietnam during the Vietnam Conflict.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).  The presumption is limited to claimants who 
served in Vietnam during the Vietnam Era.  For such veterans, 
exposure to herbicides is presumed by law.  38 U.S.C.A. 
§ 1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  

However, the veteran did not serve in Vietnam.  He served in 
Korea in 1964 and 1965 and although the Department of Defense 
has advised that the herbicide Agent Orange was used along 
the Demilitarized Zone (DMZ), such use did not take place 
until 1968 to 1969.  Consequently, the veteran is not 
presumed to have been  exposed to a herbicide agent in either 
Vietnam or Korea and the presumptive provisions of service 
connection are not applicable.  

With respect to secondary service connection, the law permits 
the granting of service connection on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The record contains no medical evidence that veteran's 
prostate cancer is related to the service-connected prostatic 
hypertrophy.  To the contrary, the only relevant medical 
evidence is the report of the May 2003 VA examination, and 
that report is adverse to the veteran's claim.  The examiner 
expressed the opinion that it was less likely than not that 
benign prostatic hypertrophy and hematospermia were 
associated with the later development of prostate cancer and 
noted that he was unaware of any scientific evidence that 
suggested such an association.  

The examiner's opinion is entitled to substantial weight in 
decoding the veteran's claim.  The opinion is unambivalent, 
based on a review of the record and is not contradicted by 
other medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The only other evidence of record concerning the causation 
issue consists of the veteran's own statements expressing a 
belief that his prostate cancer is related to prostatic 
hypertrophy.  However, the veteran's opinions regarding the 
etiology of prostate cancer are not entitled to weight 
because lay persons are not competent to offer medical 
opinions regarding medical matters such as diagnosis or the 
etiology of a disability.  The law is well established that 
where a claim involves issues of medical fact, medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus").  

As noted, the veteran indicated at his hearing that he 
intended to submit a statement from his physician that was 
supportive of his claim of secondary service connection, but 
such statement was ever received.  Significantly, the 
physician from whom he intended to solicit a statement was 
the physician who performed the prostatectomy and provided 
the May 2003 VA opinion.  However, the veteran has not 
produced such a statement.  The law provides in this regard 
that while VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a).   

Lastly, the law also provides for the granting of service 
connection for additional disability that is aggravated by a 
service-connected disability but was not proximately due to 
or the result of such disability.  See Allen, Id.  In this 
case, service connection has been in effect for many years 
for benign prostatic hypertrophy with hematospermia, but 
there is to suggest that it aggravated or in any way affected 
the clinical course of the prostate cancer.  

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for prostate cancer under any theory.  Where the 
preponderance of the evidence is against a claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The record indicates beyond all doubt that the veteran 
rendered valuable and honorable service to the nation.  While 
the Board therefore expresses its appreciation for b  his 
service, VA is bound by the applicable law under statute, 
regulations, and the precedential decisions of the appellate 
courts.  The law is now well-settled that the mere assertion 
by a claimant that a disorder was incurred or aggravated by 
military service is not a sufficient basis to grant a benefit 
requiring medical expertise.  Espiritu, supra; 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).




ORDER

Service connection for prostate cancer is denied.



	                        
____________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


